NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           21-MAY-2021
                        NO. CAAP-20-000066608:12 AM
                                           Dkt. 53 OAWST
               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


 ROBERT A. HOLBRON and GERMAINE BUSH, Plaintiffs-Appellants, v.
            MAX N. OTANI, in his official capacity as
      Director of the Hawai#i Department of Public Safety;
   THE HAWAI#I DEPARTMENT OF PUBLIC SAFETY; SCOTT HARRINGTON;
                 DOES 1-25, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC161000692)


        ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
       (By: Ginoza, Chief Judge, Leonard and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal of
Appeal, filed May 13, 2021, by Plaintiff-Appellant Class and
Representative Plaintiff-Appellant Robert A. Holbron, the papers
in support, and the record, it appears that (1) the appeal has
not been docketed; (2) the parties stipulate to dismiss the
appeal and bear their own attorneys' fees and costs; (3) the
stipulation is dated and signed by counsel for all parties
appearing in the appeal; and (4) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(a).
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed. The parties shall bear
their own attorneys' fees and costs on appeal.
           DATED: Honolulu, Hawai#i, May 21, 2021.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge